Citation Nr: 1010501	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-07 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
Hodgkin's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1992 to February 1994 and from February 2003 to May 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence Rhode Island.  In January 2010, the Veteran and 
his father testified at a videoconference hearing before the 
undersigned Veterans Law Judge; a transcript of that hearing 
is also of record.


FINDING OF FACT

Improvement in the Veteran's Hodgkin's disease was not 
adequately demonstrated by the evidence of record at the time 
of the September 2007 rating decision reducing the rating for 
the disability from 100 percent to noncompensable.


CONCLUSION OF LAW

The reduction of the rating for Hodgkin's disease to 0 
percent was improper, and restoration of a 100 percent rating 
for that disability is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.344, 4.7, 4.71a, 
Diagnostic Code (Code) 7709 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Regarding the Veteran's 
restoration claim, as explained below the Board is restoring 
the 100 percent rating for Hodgkin's disease.  Consequently, 
there is no need to belabor the impact of the VCAA in this 
matter. 

Rating Reduction

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

However, the above considerations are required for ratings 
which have continued for long periods at the same level (five 
years or more), and that they do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Therefore, reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant a reduction in 
rating.  38 C.F.R. § 3.344 (c).

In the case at hand a 100 percent disability rating for 
Hodgkin's disease was in effect from May 16, 2004 through 
November 30, 2007.  Since that period is less than five 
years, the provisions of 38 C.F.R. § 3.344 regarding 
stabilization of disability ratings do not apply.

The Veteran's STRs show that a mass was detected in his neck 
in February 2003.  He was diagnosed with Hodgkin's disease in 
September 2003.  Thereafter, he underwent radiation therapy 
until December 2003.  In April 2004, the Veteran was noted to 
be in remission.

The Veteran filed a claim for VA disability benefits in April 
2004, prior to his separation.  In May 2004, the Veteran was 
granted a 100 percent disability rating for Hodgkin's disease 
under Code 7709.  In this regard, Code 7709 provides that a 
100 percent rating is warranted for Hodgkin's disease where 
there is active disease or during a treatment phase.  The 100 
percent disability rating shall continue beyond the cessation 
of any surgical, radiation, antineoplastic chemotherapy or 
other therapeutic procedures.  Six months after the 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  Any 
change in disability rating based on that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105.  If there has been no local recurrence or metastasis, 
the disorder shall be rated on the residuals.  38 C.F.R. 
§ 4.117, Code 7709.  In this case, the 100 percent evaluation 
was supported by the fact that the Veteran was within six 
months of having completed treatment.  Unfortunately, no 
medical professional had defined what the residuals are.  
Further, in reviewing the rating criteria for other hemic and 
lymphatic systems under 38 C.F.R. § 4.177, anemia appears to 
be a residual (however, not being a medical professional, 
this is purely conjecture on my part).  If this is the case, 
blood work should have been performed prior to the September 
2007 rating action. 

In June 2004 the Veteran was afforded a VA examination.  The 
claims file was not reviewed in conjunction with the 
examination.  The Veteran complained of hypothyroidism (for 
which he is service-connected), fatigue and dry mouth.  He 
was noted to be in remission; however, no diagnostic or 
clinical tests were ordered.  Therefore, the examination 
report is inadequate for rating purposes. 

Based on the June 2004 VA examination findings the RO 
proposed to reduce the Veteran's 100 percent disability 
rating for Hodgkin's disease.  

In January 2007 the Veteran was afforded another VA 
examination.  The Veteran complained of frequent colds, 
dizziness, and a choking sensation.  He was noted to be in 
remission; however, no diagnostic or clinical tests were 
ordered.  Therefore, the examination report is inadequate for 
rating purposes.

Following completion of due process requirements, the 
Veteran's disability evaluation was reduced in a September 
2007 rating decision, effective December 1, 2007.

As discussed above, a Veteran's disability rating shall not 
be reduced unless an improvement in the disability is shown 
to have occurred.  38 C.F.R. § 3.344.  As the 2004 and 2007 
VA examination reports upon which the reduction was based are 
inadequate for rating purposes, the Board finds that the 
evidence of record at the time of the September 2007 rating 
decision did not sufficiently establish that the Veteran's 
service-connected Hodgkin's disease had improved to the 
extent that it was no longer 100 percent disabling.

Accordingly, restoration of a 100 percent disability rating 
for Hodgkin's disease from December 1, 2007, is warranted.


ORDER

Restoration of a 100 percent rating for Hodgkin's disease 
from December 1, 2007, is granted, subject to the criteria 
applicable to the payment of monetary benefits..



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


